office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b5 presp-115522-19 uilc date august to patricia p wang area_counsel pacific coast area tax exempt government entities division counsel from johanna som de cerff senior technician reviewer branch financial institutions products subject tribal_economic_development_bond volume_cap allocation this chief_counsel_advice may not be used or cited as precedent issue what amount of volume_cap allocation is needed for an issue of tribal economic development bonds that will currently refund the outstanding stated principal_amount of an issue of original tribal economic development bonds and also finance issuance costs of the refunding_issue conclusion a tribal_economic_development_bond volume_cap allocation is needed in an amount equal to the amount by which the issue_price of the refunding_bond issue exceeds the outstanding stated principal_amount of the refunded bonds facts an indian_tribal_government tribe applied for and received an allocation of volume_cap pursuant to sec_7871 of the internal_revenue_code the code to issue tribal economic development bonds tribe timely used its volume_cap allocation to issue bonds the original bonds and designated the original bonds as tribal economic development bonds the amount of the original bonds did not exceed the amount of presp-115522-19 the volume_cap allocation received the original bonds were not issued with more than a de_minimis amount of original_issue_discount or premium tribe would now like to currently refund the original bonds which have an outstanding stated principal_amount of dollar_figure million tribe also wants to finance the dollar_figure million issuance costs of the refunding bonds the current refunding_issue will meet all applicable_requirements for the issuance of tribal economic development bonds excluding bond volume_cap law and analysis sec_103 provides that gross_income does not include interest on a state_or_local_bond sec_103 provides that the term state_or_local_bond means an obligation of a state or political_subdivision thereof sec_7871 treats an indian_tribal_government as a state for purposes of sec_103 subject_to sec_7871 sec_7871 provides that the treasury_department shall allocate the dollar_figure billion national volume_cap for tribal economic development bonds among the indian tribal governments in such manner as the treasury_department in consultation with the secretary of the interior determines appropriate sec_7871 provides that notwithstanding the provisions of sec_7871 tribal economic development bonds are treated for purposes of the code as if they were issued by a state sec_7871 and c provide that an indian_tribal_government issuing a tribal_economic_development_bond shall be treated as a state for purposes of sec_141 and that the volume_cap requirement of sec_146 does not apply sec_7871 defines a tribal_economic_development_bond generally to mean any bond the interest on which would be exempt from tax under sec_103 if issued by a state_or_local_government and which is designated by the indian_tribal_government as a tribal_economic_development_bond for purposes of sec_7871 sec_7871 provides that the maximum aggregate face_amount of bonds that may be designated by an indian_tribal_government shall not exceed the amount of national tribal_economic_development_bond limitation allocated to such government notice_2019_39 2019_24_irb_1322 provides guidance regarding the issuance of tribal economic development bonds under sec_7871 in current refunding issues as defined in sec_1_150-1 of the income_tax regulations to refund original tribal economic development bonds sec_4 of notice_2019_39 provides in part that any current refunding_issue the proceeds of which are used to refund original tribal economic development bonds may be issued without regard to volume_cap if the original tribal economic development bonds were issued with any required volume_cap allocation the issue_price of the current refunding_issue is no greater than the outstanding stated principal_amount of the refunded bonds and the current refunding_issue meets all applicable_requirements for the issuance of tribal economic development bonds excluding bond volume_cap for refunded bonds originally issued with more than a de_minimis amount of original_issue_discount or premium as defined in sec_1_148-1 the present_value of the refunded bonds as determined under sec_1 presp-115522-19 e must be used in lieu of the outstanding stated principal_amount to determine the maximum issue_price of the refunded issue tribe wants to issue a total of dollar_figure million of refunding tribal economic development bonds that includes dollar_figure million to pay off the outstanding stated principal_amount of the original bonds plus dollar_figure million to pay for the issuance costs of the refunding tribal economic development bonds the issue raised is whether tribe needs an additional tribal_economic_development_bond volume_cap allocation of dollar_figure million or only dollar_figure million sec_4 of notice_2019_39 permits current refunding bonds without regard to any volume_cap if the issue_price of the current refunding bonds is no greater than the outstanding stated principal_amount or present_value if applicable of the prior bonds we conclude that notice_2019_39 does not require tribe to obtain additional tribal_economic_development_bond volume_cap allocation for the amount needed to pay off the outstanding stated principal_amount of the original bonds dollar_figure million however any portion of a refunding_issue used to finance costs in excess of the outstanding stated principal_amount of the refunded tribal economic development bonds or present_value if applicable such as costs of issuance would need a tribal_economic_development_bond volume_cap allocation thus we conclude that under notice_2019_39 tribe would need an additional tribal_economic_development_bond volume_cap allocation of dollar_figure million for the amount of bonds issued to finance the issuance costs of the refunding bonds this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call johanna som de cerff at or david white at if you have any further questions
